Exhibit 10.2

 

 

INVESTOR RIGHTS AGREEMENT

by and between

Plymouth Industrial REIT, Inc.,

and

MIRELF VI Pilgrim, LLC

Dated as of December 14, 2018

 

 

TABLE OF CONTENTS

Page

Article I. Resale Shelf Registration 1 Section 1.1   Resale Shelf Registration
Statement 1 Section 1.2   Effectiveness Period 1 Section 1.3   Subsequent Shelf
Registration Statement 2 Section 1.4   Supplements and Amendments 2 Section
1.5   Subsequent Holder Notice 2 Section 1.6   Underwritten Offering. 3 Section
1.7   Take-Down Notice 4 Section 1.8   Piggyback Registration. 4 Article II.
Additional Provisions Regarding Registration Rights 5 Section 2.1   Registration
Procedures 5 Section 2.2   Suspension 9 Section 2.3   Expenses of Registration 9
Section 2.4   Information by Holders 9 Section 2.5   Rule 144 Reporting 10
Section 2.6   Holdback Agreement 10 Article III. Indemnification 11 Section
3.1   Indemnification by Company 11 Section 3.2   Indemnification by Holders 12
Section 3.3   Notification 12 Section 3.4   Contribution 13 Article IV. Transfer
and Termination of Registration Rights 14 Section 4.1   Transfer of Registration
Rights 14 Section 4.2   Termination of Registration Rights 14 Article V. OTHER
COVENANTS 14 Section 5.1   Maintenance of REIT Status 14 Section 5.2   Election
of Directors 14 Section 5.3   Section 16b-3 16 Article VI. Miscellaneous 16
Section 6.1   Amendments and Waivers 16 Section 6.2   Extension of Time, Waiver,
Etc 16 Section 6.3   Assignment 16 Section 6.4   Counterparts 16

 

 

Section 6.5   Entire Agreement; No Third Party Beneficiary 17 Section
6.6   Governing Law; Jurisdiction. 17 Section 6.7   Specific Enforcement 17
Section 6.8   Waiver of Jury Trial 18 Section 6.9   Notices 18 Section
6.10   Severability 19 Section 6.11   Expenses 19 Section 6.12   Interpretation
19 Section 6.13   Purchaser. 19

 

 

 

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of December
14, 2018, by and between PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation
(the “Company”), and MIRELF VI Pilgrim, LLC, a Delaware limited liability
corporation (the “Purchaser”). Capitalized terms used but not defined elsewhere
herein are defined in Exhibit A. The Purchaser and any other party that may
become a party hereto pursuant to Section 4.1 are referred to collectively as
the “Investors” and individually each as an “Investor”.

WHEREAS, the Company and the Purchaser are parties to the Investment Agreement,
dated as of November 20, 2018 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Purchaser, and the
Purchaser is purchasing from the Company, an aggregate of 4,411,764 shares of
Series B Preferred Stock, which is convertible into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Purchaser
under the Investment Agreement, the Company and the Purchaser are entering into
this Agreement for the purpose of granting certain registration and other rights
to the Investors.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

Article I.

Resale Shelf Registration

Section 1.1          Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its commercially
reasonable efforts to prepare and file, on or prior to the date that is sixty
(60) days prior to the third anniversary of the date hereof, a registration
statement covering the sale or distribution from time to time by the Holders, on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of all
of the Registrable Securities on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Purchaser)
(the “Resale Shelf Registration Statement”) and shall use its commercially
reasonable efforts to cause such Resale Shelf Registration Statement to be
declared effective by the SEC as promptly as is reasonably practicable after the
filing thereof (it being agreed that the Resale Shelf Registration Statement
shall be an automatic shelf registration statement that shall become effective
upon filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to
the Company).

Section 1.2          Effectiveness Period. Once declared effective, the Company
shall, subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to

 

 

cause the Resale Shelf Registration Statement to be continuously effective and
usable until such time as there are no longer any Registrable Securities (the
“Effectiveness Period”).

Section 1.3          Subsequent Shelf Registration Statement. If any Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf Registration Statement to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement), and shall
use its commercially reasonable efforts to as promptly as is reasonably
practicable amend such Shelf Registration Statement in a manner reasonably
expected to result in the withdrawal of any order suspending the effectiveness
of such Shelf Registration Statement or file an additional registration
statement (a “Subsequent Shelf Registration Statement”) for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Purchaser.

Section 1.4          Supplements and Amendments. The Company shall supplement
and amend any Shelf Registration Statement if required by the Securities Act or
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement.

Section 1.5          Subsequent Holder Notice. If a Person entitled to the
benefits of this Agreement becomes a Holder of Registrable Securities after a
Shelf Registration Statement becomes effective under the Securities Act, the
Company shall, as promptly as is reasonably practicable following delivery of
written notice to the Company of such Person becoming a Holder and requesting
for its name to be included as a selling securityholder in the prospectus
related to the Shelf Registration Statement (a “Subsequent Holder Notice”):

(a)             if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
30-day period;

2 

 

(b)            if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

(c)             notify such Holder as promptly as is reasonably practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 1.5(a).

Section 1.6          Underwritten Offering.

(a)             The Purchaser may, at any time after the Resale Shelf
Registration Statement becomes effective, deliver a written notice to the
Company (the “Underwritten Offering Notice”) specifying that the sale of some or
all of the Registrable Securities subject to the Shelf Registration Statement,
is intended to be conducted through an underwritten offering (the “Underwritten
Offering”); provided, however, that the Holders of Registrable Securities may
not, without the Company’s prior written consent, (i) launch an Underwritten
Offering the anticipated gross proceeds of which shall be less than $5,000,000
(unless the Holders are proposing to sell all of their remaining Registrable
Securities), (ii) launch more than three Underwritten Offerings at the request
of the Holders within any three-hundred sixty-five (365) day-period, (iii)
launch an Underwritten Offering within the period commencing fourteen (14) days
prior to and ending two (2) days following the Company’s scheduled earnings
release date for any fiscal quarter or year, (iv) include in any Underwritten
Offering any Registrable Securities that were issued upon any conversion of
Series B Preferred Stock until 90 days following such conversion, (v) include in
any Underwritten Offering more than 50.0% of the Registrable Securities that
were issued upon any conversion of Series B Preferred Stock until 180 days
following such conversion.

(b)            In the event of an Underwritten Offering, the Company shall
select the managing underwriter(s) to administer the Underwritten Offering,
which managing underwriter(s) shall be a nationally recognized underwriter and
shall be subject to the Investor’s consent, not to be unreasonably withheld;
provided that the Investors may designate a co-managing underwriter to
participate in the Underwritten Offering, subject to the consent of the Company,
which is not to be unreasonably withheld. The Company, the Purchaser and the
Holders of Registrable Securities participating in an Underwritten Offering will
enter into an underwriting agreement in customary form with the managing
underwriter or underwriters selected for such offering.

(c)             The Company will not include in any Underwritten Offering
pursuant to this Section 1.6 any securities that are not Registrable Securities
without the prior written consent of the Purchaser. If the managing underwriter
or underwriters advise the Company and the Purchaser in writing that in its or
their good faith opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities which can be sold in such offering in light of market
conditions or is such so as to adversely affect the success of such offering,
the Company will include in such offering only such number of securities that
can be sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of

3 

 

priority: (i) first, the Registrable Securities of the Holders that have
requested to participate in such Underwritten Offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such offering by such Holders, and (ii) second, any
other securities of the Company that have been requested to be so included.

(d)            Notwithstanding anything else herein, if the Purchaser wishes to
engage in an underwritten block trade or similar transaction or other
transaction with a 2-day or less marketing period (collectively, “Underwritten
Block Trade”) off of a Shelf Registration Statement, then notwithstanding the
foregoing time periods, the Purchaser only needs to notify the Company of the
Underwritten Block Trade on the day such offering is to commence, and the
Company shall as expeditiously as possible use its reasonable best efforts to
facilitate such Shelf Offering (as defined below) (which may close as early as
three (3) Business Days after the date it commences); provided, however, that
the Purchaser shall use commercially reasonable efforts to work with the Company
and the underwriters prior to making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the Underwritten Block Trade.  In the event the
Purchaser requests such an Underwritten Block Trade, notwithstanding anything to
the contrary herein, any holder of securities who does not constitute a Holder
shall have no right to notice of or to participate in such Underwritten Block
Trade.

Section 1.7          Take-Down Notice. Subject to the other applicable
provisions of this Agreement, at any time that any Shelf Registration Statement
is effective, if the Purchaser delivers a notice to the Company (a “Take-Down
Notice”) stating that it intends to effect a sale or distribution of all or part
of its Registrable Securities included by it on any Shelf Registration Statement
(a “Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall, subject to the other
applicable provisions of this Agreement, amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

Section 1.8          Piggyback Registration.

(a)             If the Company proposes to file a registration statement under
the Securities Act with respect to an offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, Common Stock, whether or
not for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed to effectuate an
exchange offer or any employee benefit or dividend reinvestment plan), then the
Company shall give prompt written notice of such filing, which notice shall be
given, to the extent reasonably practicable, no later than five (5) Business
Days prior to the filing date (the “Piggyback Notice”) to the Purchaser on
behalf of the Holders of Registrable Securities. The Piggyback Notice shall
offer such Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each, a “Piggyback Registration Statement”). Subject to
Section 1.8(b), the Company shall include in each Piggyback Registration
Statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein (each, a “Piggyback Request”)
within five (5) Business Days after the date of the Piggyback Notice but

4 

 

in any event not later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a Piggyback Registration Statement beyond the earlier of
(x) 180 days after the effective date thereof and (y) consummation of the
distribution by the Holders of the Registrable Securities included in such
registration statement.

(b)            If any of the securities to be registered pursuant to the
registration giving rise to the rights under this Section 1.8 are to be sold in
an underwritten offering, the Company shall use commercially reasonable efforts
to cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company that in its or their good faith opinion the number
of securities exceeds the number of securities which can be sold in such
offering in light of market conditions or is such so as to adversely affect the
success of such offering, the Company will include in such offering only such
number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the number of securities requested to be
included therein by the holder(s) originally requesting such registration, in
any, (ii) second, the securities proposed to be sold by the Company for its own
account; (iii) third, the Registrable Securities of the Holders that have
requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such offering by such Holders; and (iv) fourth, any
other securities of the Company that have been requested to be included in such
offering, but in no event shall the amount of securities of the selling Holders
included in the offering be reduced below fifty percent (50%) of the total
amount of securities included in such offering by selling shareholders; provided
that Holders may, prior to the earlier of the (a) effectiveness of the
registration statement and (b) the time at which the offering price or
underwriter’s discount is determined with the managing underwriter or
underwriters, withdraw their request to be included in such registration
pursuant to this Section 1.8.

Article II.

Additional Provisions Regarding Registration Rights

Section 2.1          Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I, the Company will:

(a)             prepare and promptly file with the SEC a registration statement
with respect to such securities and use commercially reasonable efforts to cause
such registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

5 

 

(b)            prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement in accordance with the Purchaser’s intended method of distribution set
forth in such registration statement for such period;

(c)             furnish to the Purchaser, the Purchaser’s legal counsel, the
underwriters and the underwriters’ legal counsel, if any, copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus) and any amendment or supplement thereto proposed to be
filed and provide such legal counsel a reasonable opportunity to review and
comment on such registration statement;

(d)            if requested by the managing underwriter or underwriters, if any,
or the Purchaser, promptly include in any prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters, if any, or the Purchaser may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such prospectus supplement or post-effective amendment as soon as
reasonably practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 2.1(d) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

(e)             in the event that the Registrable Securities are being offered
in an Underwritten Offering, furnish to the Purchaser and to the underwriters of
the securities being registered such reasonable number of copies of the
registration statement, preliminary prospectus and final prospectus as the
Purchaser or such underwriters may reasonably request in order to facilitate the
public offering or other disposition of such securities;

(f)             as promptly as reasonably practicable notify the Purchaser at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act or of the Company’s discovery of the occurrence of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and, subject to Section 2.2, at as promptly as is
reasonably practicable, prepare and file with the SEC a supplement or
post-effective amendment to such registration statement or the related
prospectus or any document incorporated therein by reference or file any other
required document, and furnish to the Purchaser a reasonable number of copies of
a supplement to or an amendment of such prospectus as may be necessary so that,
as thereafter delivered to the purchasers of such securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing;

(g)            use commercially reasonable efforts to register and qualify (or
exempt from such registration or qualification) the securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as

6 

 

shall be reasonably requested in writing by the Purchaser; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdictions where it would not
otherwise be required to qualify but for this subsection or (ii) take any action
that would subject it to general service of process in any such jurisdictions;

(h)            in the event that the Registrable Securities are being offered in
a public offering, enter into an underwriting agreement, a placement agreement
or equivalent agreement, in each case in accordance with the applicable
provisions of this Agreement and take all such other actions reasonably
requested by the Holders or the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriters, if
any) to expedite or facilitate the disposition of such Registrable Securities;

(i)              in connection with an Underwritten Offering, the Company shall
cause its officers to use their commercially reasonable efforts to support the
marketing of the Registrable Securities covered by such offering (including
participation in “road shows” or other similar marketing efforts);

(j)              use commercially reasonable efforts to furnish, on the date
that such Registrable Securities are delivered to the underwriters for sale, if
such securities are being sold through underwriters, (i) an opinion dated such
date of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
“comfort” letter dated such date from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters;

(k)            in the event that the Registrable Securities covered by such
registration statement are shares of Common Stock, use commercially reasonable
efforts to list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock is then listed;

(l)              provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

(m)           in connection with a customary due diligence review, make
available for inspection by the Purchaser, any underwriter participating in any
such disposition of Registrable Securities, if any, and any counsel or
accountants retained by the Purchaser or underwriter (collectively, the
“Offering Persons”), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with such Registration Statement; provided, however,
that

7 

 

any information that is not generally publicly available at the time of delivery
of such information shall be kept confidential by such Offering Persons unless
(i) disclosure of such information is required by court or administrative order
or in connection with an audit or examination by, or a blanket document request
from, a regulatory or self-regulatory authority, bank examiner or auditor, (ii)
disclosure of such information, in the reasonable judgment of the Offering
Persons, which shall include counsel, is required by law or applicable legal
process (including in connection with the offer and sale of securities pursuant
to the rules and regulations of the SEC), (iii) such information is or becomes
generally available to the public other than as a result of a non-permitted
disclosure or failure to safeguard by such Offering Persons in violation of this
Agreement or (iv) such information (A) was known to such Offering Persons (prior
to its disclosure by the Company) from a source other than the Company when such
source, to the knowledge of the Offering Persons, was not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) becomes available to the Offering Persons
from a source other than the Company when such source, to the knowledge of the
Offering Persons, is not bound by any contractual, legal or fiduciary obligation
of confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use of, or reliance on, information provided by the
Company. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure (except in the case of (ii) above when a
proposed disclosure was or is to be made in connection with a registration
statement or prospectus under this Agreement and except in the case of clause
(i) above when a proposed disclosure is in connection with a routine audit or
examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor);

(n)            cooperate with the Purchaser and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA, including
the use of commercially reasonable efforts to obtain FINRA’s pre-clearance or
pre-approval of the registration statement and applicable prospectus upon filing
with the SEC; and

(o)            as promptly as is reasonably practicable notify the Purchaser (i)
when the prospectus or any prospectus supplement or post-effective amendment has
been filed and, with respect to such registration statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or other federal or state governmental authority for
amendments or supplements to such registration statement or related prospectus
or to amend or to supplement such prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such registration statement or the initiation of any proceedings for such
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
contemplated by Section 2.1(f) above relating to any applicable offering cease
to be true and correct or (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose.

The Purchaser agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), the Purchaser shall

8 

 

discontinue, and shall cause each Holder to discontinue, disposition of any
Registrable Securities covered by such registration statement or the related
prospectus until receipt of the copies of the supplemented or amended
prospectus, which supplement or amendment shall, subject to the other applicable
provisions of this Agreement, be prepared and furnished as soon as reasonably
practicable, or until the Purchaser is advised in writing by the Company that
the use of the applicable prospectus may be resumed, and have received copies of
any amended or supplemented prospectus or any additional or supplemental filings
which are incorporated, or deemed to be incorporated, by reference in such
prospectus (such period during which disposition is discontinued being an
“Interruption Period”) and, if requested by the Company, the Holders shall use
commercially reasonable efforts to return to the Company all copies then in
their possession of the prospectus covering such Registrable Securities at the
time of receipt of such request. As soon as practicable after the Company has
determined that the use of the applicable prospectus may be resumed, the Company
will notify the Purchaser thereof. In the event the Company invokes an
Interruption Period hereunder and in the reasonable discretion of the Company
the need for the Company to continue the Interruption Period ceases for any
reason, the Company shall, as soon as reasonably practicable, provide written
notice to the Purchaser that such Interruption Period is no longer applicable.

Section 2.2          Suspension. (a) The Company shall be entitled, on one (1)
occasion in any one-hundred eighty (180) day period, for a period of time not to
exceed seventy-five (75) days in the aggregate in any twelve (12) month period,
to (x) defer any registration of Registrable Securities and shall have the right
not to file and not to cause the effectiveness of any registration covering any
Registrable Securities, (y) suspend the use of any prospectus and registration
statement covering any Registrable Securities and (z) require the Holders of
Registrable Securities to suspend any offerings or sales of Registrable
Securities pursuant to a registration statement, if the Company delivers to the
Purchaser a certificate signed by an executive officer certifying that such
registration and offering would (i) require the Company to make an Adverse
Disclosure or (ii) materially interfere with any bona fide material financing,
acquisition, disposition or other similar transaction involving the Company or
any of its subsidiaries then under consideration. Such certificate shall contain
a statement of the reasons for such suspension and an approximation of the
anticipated length of such suspension. The Purchaser shall keep the information
contained in such certificate confidential subject to the same terms set forth
in Section 2.1(m). If the Company defers any registration of Registrable
Securities in response to a Underwritten Offering Notice or requires the
Purchaser or the Holders to suspend any Underwritten Offering, the Purchaser
shall be entitled to withdraw such Underwritten Offering Notice and if they do
so, such request shall not be treated for any purpose as the delivery of an
Underwritten Offering Notice pursuant to Section 1.6.

Section 2.3          Expenses of Registration. All Registration Expenses
incurred in connection with any registration pursuant to Article I shall be
borne by the Company. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of the Registrable
Securities included in such registration.

Section 2.4          Information by Holders. The Holder or Holders of
Registrable Securities included in any registration shall, and the Purchaser
shall cause such Holder or Holders to, furnish to the Company such information
regarding such Holder or Holders and their Affiliates, the Registrable
Securities held by them and the distribution proposed by such Holder or Holders

9 

 

and their Affiliates as the Company or its representatives may reasonably
request and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I are conditioned on
the timely provisions of the foregoing information by such Holder or Holders
and, without limitation of the foregoing, will be conditioned on compliance by
such Holder or Holders with the following:

(a)             such Holder or Holders will, and will cause their respective
Affiliates to, cooperate with the Company in connection with the preparation of
the applicable registration statement and prospectus and, for so long as the
Company is obligated to keep such registration statement effective, such Holder
or Holders will and will cause their respective Affiliates to, provide to the
Company, in writing and in a timely manner, for use in such registration
statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information
as may be required by applicable law to enable the Company to prepare or amend
such registration statement, any related prospectus and any other documents
related to such offering covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;

(b)            during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c)             such Holder or Holders shall, and they shall cause their
respective Affiliates to, (i) permit the Company and its representatives to
examine such documents and records and will supply in a timely manner any
information as they may be reasonably requested to provide in connection with
the offering or other distribution of Registrable Securities by such Holder or
Holders and (ii) execute, deliver and perform under any agreements and
instruments reasonably requested by the Company or its representatives to
effectuate such registered offering, including opinions of counsel and
questionnaires; and

(d)            on receipt of any notice from the Company of the occurrence of
any of the events specified in Section 2.1(f) or clauses (ii) or (iii) of
Section 2.1(o), or that otherwise requires the suspension by such Holder or
Holders and their respective Affiliates of the offering, sale or distribution of
any of the Registrable Securities owned by such Holder or Holders, such Holders
shall, and they shall cause their respective Affiliates to, cease offering,
selling or distributing the Registrable Securities owned by such Holder or
Holders until the offering, sale

10 

 

and distribution of the Registrable Securities owned by such Holder or Holders
may recommence in accordance with the terms hereof and applicable law.

Section 2.5          Rule 144 Reporting. With a view to making available the
benefits of Rule 144 to the Holders, the Company agrees that, for so long as a
Holder owns Registrable Securities, the Company will use its commercially
reasonable efforts to:

(a)             make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the date of this
Agreement; and

(b)            so long as a Holder owns any Restricted Securities, furnish to
the Holder upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

Section 2.6          Holdback Agreement. If during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Purchaser that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Purchaser and each
Holder the opportunity to participate in such offering in accordance with and to
the extent required by Section 1.8, the Purchaser and each Holder shall, if
requested by the managing underwriter or underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering or distribution of
Registrable Securities, in the form reasonably requested by the managing
underwriter or underwriters, covering the period commencing on the date of the
prospectus pursuant to which such offering may be made and continuing until 90
days from the date of such prospectus or such shorter period as may be agreed
upon by such managing underwriter or underwriters.

Article III.

Indemnification

Section 3.1          Indemnification by Company. To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities
covered by a registration statement or prospectus, or as to which registration,
qualification or compliance under applicable “blue sky” laws has been effected
pursuant to this Agreement, indemnify and hold harmless each Holder, each
Holder’s current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act
and such Person’s current and former officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees, and each
underwriter thereof, if any, and each Person who controls any such underwriter
within the meaning of Section 15 of the Securities Act (collectively, the
“Company Indemnified Parties”), from and against any and all expenses, claims,
losses, damages, costs (including costs of preparation and reasonable attorney’s
fees and any legal or

11 

 

other fees or expenses actually incurred by such party in connection with any
investigation or proceeding), judgments, fines, penalties, charges, amounts paid
in settlement and other liabilities, joint or several, (or actions in respect
thereof) (collectively, “Losses”) to the extent arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus, offering
circular, “issuer free writing prospectus” (as such term is defined in Rule 433
under the Securities Act) or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rules or regulations thereunder applicable to the Company and (without limiting
the preceding portions of this Section 3.1), the Company will reimburse each of
the Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually incurred in connection with investigating, defending or, subject to the
last sentence of this Section 3.1, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such Losses or action to the extent
that it arises out of or is based upon a violation or alleged violation of any
state or federal law (including any claim arising out of or based on any untrue
statement or alleged untrue statement or omission or alleged omission in the
registration statement or prospectus) which occurs in reliance upon and in
conformity with written information regarding such Holder furnished to the
Company by such Holder or its authorized representatives expressly for use in
connection with such registration by or on behalf of any Holder.

Section 3.2          Indemnification by Holders. To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written

12 

 

information regarding such Holder furnished to the Company by such Holder or its
authorized representatives and stated to be specifically for use therein;
provided, however, that in no event shall any indemnity under this Section 3.2
payable by the Purchaser and any Holder exceed an amount equal to the net
proceeds received by such Holder in respect of the Registrable Securities sold
pursuant to the registration statement. The indemnity agreement contained in
this Section 3.2 shall not apply to amounts paid in settlement of any loss,
claim, damage, liability or action if such settlement is effected without the
prior written consent of the applicable Holder (which consent shall not be
unreasonably withheld or delayed).

Section 3.3          Notification. If any Person shall be entitled to
indemnification under this Article III (each, an “Indemnified Party”), such
Indemnified Party shall give prompt notice to the party required to provide
indemnification (each, an “Indemnifying Party”) of any claim or of the
commencement of any proceeding as to which indemnity is sought. The Indemnifying
Party shall have the right, exercisable by giving written notice to the
Indemnified Party as promptly as reasonably practicable after the receipt of
written notice from such Indemnified Party of such claim or proceeding, to
assume, at the Indemnifying Party’s expense, the defense of any such claim or
litigation, with counsel reasonably satisfactory to the Indemnified Party and,
after notice from the Indemnifying Party to such Indemnified Party of its
election to assume the defense thereof, the Indemnifying Party will not (so long
as it shall continue to have the right to defend, contest, litigate and settle
the matter in question in accordance with this paragraph) be liable to such
Indemnified Party hereunder for any legal expenses and other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or litigation, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless the Indemnifying Party shall have failed within a reasonable period of
time to assume such defense and the Indemnified Party is or would reasonably be
expected to be materially prejudiced by such delay. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Article III only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which (A) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect to such claim or litigation and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

Section 3.4         

13 

 

Contribution. If the indemnification provided for in this Article III is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party,
other than pursuant to its terms, with respect to any Losses or action referred
to therein, then, subject to the limitations contained in this Article III, the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses or action in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Party, on the one hand, and the
Indemnified Party, on the other, in connection with the actions, statements or
omissions that resulted in such Losses or action, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party, on the
one hand, and the Indemnified Party, on the other hand, shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made (or omitted) by, or relates to
information supplied by such Indemnifying Party, on the one hand, or such
Indemnified Party, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission. The Company and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 3.4 was
determined solely upon pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding sentence of this Section 3.4. Notwithstanding the
foregoing, the amount the Purchaser or any Holder will be obligated to
contribute pursuant to this Section 3.4 will be limited to an amount equal to
the net proceeds received by such Purchaser or Holder in respect of the
Registrable Securities sold pursuant to the registration statement which gives
rise to such obligation to contribute. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Article IV.

Transfer and Termination of Registration Rights

Section 4.1          Transfer of Registration Rights. Any rights granted to a
Holder under this Agreement may be transferred or assigned to any Investor in
connection with a transfer of Series B Preferred Stock to such Person in a
transfer permitted by Section 4.08 of the Investment Agreement; provided,
however, that (i) prior written notice of such assignment of rights is given to
the Company and (ii) such Investor agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company.

Section 4.2          Termination of Registration Rights. The rights of any
particular Holder hereunder shall terminate with respect to such Holder upon the
date upon which such Holder no longer holds any Registrable Securities.

Article V.

14 

 



OTHER COVENANTS

Section 5.1          Maintenance of REIT Status. Until the first day of the
first calendar year in which no Series B Preferred Stock remains issued and
outstanding, the Company shall continue to be taxed as a REIT under the Code,
and thereafter the Company shall use best efforts to continue to qualify as a
REIT under the Code unless the Company’s board of directors (the “Board”)
determines that it is no longer in the best interests of the Company and its
stockholders to be so qualified.

Section 5.2          Election of Directors.

(a)             Upon request of the Holders of a majority of the Registrable
Securities, the Company agrees to appoint to the Board the Purchaser Nominees
(as defined below) that such Holders are entitled to nominate pursuant to
Section 5.2(b), effective within two (2) Business Days of such nomination, by
taking all necessary action to increase the size of the Board unless there
otherwise is a vacancy in the Board and in either event filling the vacancy
thereby created with such individual or individuals. The Company agrees that,
the Holders of a majority of the Registrable Securities shall have the right to
nominate at each meeting or action by written consent at which individuals will
be elected members of the Board such nominees of such Holders.

(b)            If, (i) at any time following the closing of the purchase and
sale of the Series B Preferred Stock under the Investment Agreement (the
“Closing”) the shares of Common Stock issued upon the conversion of any shares
of Series B Preferred Stock held by Holders exceed twenty percent (20%) of the
issued and outstanding shares of Common Stock (on a fully diluted basis),
Holders of a majority of the Registrable Securities shall be entitled to
nominate to the Board one person who is a managing director, officer, employee
or advisor of Purchaser, Madison International Realty, LLC, or any of their
Affiliates (an “Affiliated Nominee”) and one person who is not an employee of
Purchaser or Madison International Realty, LLC (an “Independent Nominee”, and
together with the Affiliated Nominee, the “Purchaser Nominees”), or (ii) at any
time following the Closing, the shares of Common Stock issued upon the
conversion of any shares of Series B Preferred Stock held by Holders exceed ten
percent (10%) of the issued and outstanding shares of Common Stock (on a fully
diluted basis), Holders of a majority of the Registrable Securities shall be
entitled to nominate to the Board one Affiliated Nominee.

(c)             Subject to the terms and conditions of this Section 5.2 and
applicable law, the Company agrees to include each Purchaser Nominee in its
slate of nominees for election as directors of the Company at each of the
Company’s meetings of stockholders or action by written consent at which
directors are to be elected and use its reasonable efforts to cause the election
of each such Purchaser Nominee to the Board of Directors (for the avoidance of
doubt, the Company will be required to use substantially the same level of
efforts and provide substantially the same level of support as is used and/or
provided for the other director nominees of the Company with respect to the
applicable meeting of stockholders or action by written consent). For the
avoidance of doubt, failure of the stockholders of the Company to elect any
Purchaser

15 

 

Nominee to the Board of Directors shall not affect the right of the Holders to
nominate directors for election pursuant to this Section 5.2 in any future
election of directors.

(d)            For so long as any Affiliated Nominee is on the Board (including
if any Series B Director, as such term is defined in the Series B Articles
Supplementary, is an Affiliated Nominee), (i) the Company shall not implement or
maintain any trading policy, equity ownership guidelines (including with respect
to the use of Rule 10b5-1 plans and preclearance or notification to the Company
of any trades in the Company’s securities) or similar guideline or policy with
respect to the trading of securities of the Company that apply to Holders or
their Affiliates (including a policy that limits, prohibits, restricts Holders
or their Affiliates from entering into any hedging or derivative arrangements),
(ii) any share ownership requirement for any Affiliated Nominee serving on the
Board will be deemed satisfied by the securities owned by Holders and/or their
Affiliates and under no circumstances shall any of such policies, procedures,
processes, codes, rules, standards and guidelines impose any restrictions on the
Holders’ or their Affiliates’ transfers of securities and (iii) under no
circumstances shall any policy, procedure, code, rule, standard or guideline
applicable to the Board be violated by any Affiliated Nominee (x) accepting an
invitation to serve on another board of directors, or (y) receiving compensation
from the Holders or any of their Affiliates, or (z) failing to offer his or her
resignation from the Board except as otherwise expressly provided in this
Agreement or pursuant to any majority voting policy adopted by the Board, and,
in each case of (i), (ii) and (iii), it is agreed that any such policies in
effect from time to time that purport to impose terms inconsistent with this
Section 5.2 shall not apply to the extent inconsistent with this Section 5.2
(but shall otherwise be applicable to the Affiliated Nominee).

(e)             Subject to the terms and conditions of this Section 5.2, if a
vacancy on the Board is created as a result of a Purchaser Nominee’s death,
resignation, disqualification or removal, in each case for whatever reason, or
if the Holders of a majority of the Registrable Securities desire to nominate a
different individual to replace any then-existing Purchaser Nominee, then, at
the request of the Holders of a majority of the Registrable Securities, the
Holders and the Company (acting through the Board) shall work together in good
faith to fill such vacancy or replace such nominee as promptly as reasonably
practical with a replacement Purchaser Nominee subject to the terms and
conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board to fill such vacancy and/or be
nominated as a Company nominee as a “Purchaser Nominee” pursuant to this Section
5.2 (as applicable).

Section 5.3          Section 16b-3. So long as the Holders have the right to
designate any Purchaser Nominee (including any Series B Director, as such term
is defined in the Series B Articles Supplementary), the Board shall take such
action as is necessary to cause the exemption of acquisitions of the Purchased
Securities at the Closing, the disposition of shares of Series B Preferred Stock
and the acquisition of shares of Common Stock upon the conversion of any shares
of Series B Preferred Stock, and any other disposition of securities to or
acquisition of securities from the Company, as applicable, from the liability
provisions of Section 16(b) of the Exchange Act pursuant to Rule 16b-3.

Article VI.

16 

 



Miscellaneous

Section 6.1          Amendments and Waivers. Subject to compliance with
applicable law, this Agreement may be amended or supplemented in any and all
respects by written agreement of the Company and the Purchaser.

Section 6.2          Extension of Time, Waiver, Etc. The parties hereto may,
subject to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party; provided that
the Purchaser may execute such waivers on behalf of any Investor.

Section 6.3          Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Purchaser may provide any such consent on behalf of
the Investors.

Section 6.4          Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 6.5          Entire Agreement; No Third Party Beneficiary. This
Agreement, including the Series B Articles Supplementary and the Investment
Agreement, constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties and
their Affiliates, or any of them, with respect to the subject matter hereof and
thereof. No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder.

Section 6.6          Governing Law; Jurisdiction.

(a)             This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles, except that
the provisions of the laws of the State of New York are mandatorily applicable.

(b)            All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined

17 

 

in any Federal or state court located in the Borough of Manhattan in the City of
New York, New York and the parties hereto hereby irrevocably submit to the
exclusive jurisdiction and venue of such courts in any such Action and
irrevocably waive the defense of an inconvenient forum or lack of jurisdiction
to the maintenance of any such Action. The consents to jurisdiction and venue
set forth in this Section 6.6 shall not constitute general consents to service
of process in the State of New York and shall have no effect for any purpose
except as provided in this paragraph and shall not be deemed to confer rights on
any Person other than the parties hereto. Each party hereto agrees that service
of process upon such party in any Action arising out of or relating to this
Agreement shall be effective if notice is given by overnight courier at the
address set forth in Section 6.9 of this Agreement. The parties hereto agree
that a final judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law; provided, however, that nothing in the foregoing shall
restrict any party’s rights to seek any post-judgment relief regarding, or any
appeal from, a final trial court judgment.

Section 6.7          Specific Enforcement. The parties acknowledge and agree
that (a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to enforce specifically the terms and
provisions hereof in the courts described in Section 6.6 without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of this Agreement and without that right, neither the Company
nor the Purchaser would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law. The parties hereto acknowledge
and agree that any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 6.7 shall not be required to
provide any bond or other security in connection with any such order or
injunction.

Section 6.8          Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.8.

Section 6.9         

18 

 

Notices. All notices, requests and other communications to any party hereunder
shall be in writing and shall be deemed given if delivered personally, by
facsimile (which is confirmed), emailed (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses:

(a)  If to the Company, to it at:

Plymouth Industrial REIT, Inc.

260 Franklin Street, 7th Floor

Boston, MA 02110

Attention: Jeffrey E. Witherell

Fax: (617) 379-2404

Email: jeff.witherell@plymouthrei.com

 

with a copy (which shall not constitute notice) to:

Winston & Strawn LLP

2121 N. Pearl Street, Suite 900

Dallas, TX 75201

Attention: Kenneth L. Betts

Fax: (214) 453-6400

Email: KBetts@winston.com

 

If to the Investors or the Purchaser, to the Purchaser at:

Madison International Realty

410 Park Avenue, 10th Floor

New York, NY 10022

Attention: Ronald M. Dickerman

Fax: (212) 688-8774

Email: rdickerman@madisonint.com

 

with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Lee S. Parks, Esq.

Fax: (212) 859-4000
Email: Lee.Parks@friedfrank.com

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 6.10      

19 

 

Severability. If any term, condition or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.

Section 6.11       Expenses. Except as provided in Section 2.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 6.12       Interpretation. The rules of interpretation set forth in
Section 1.02 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

Section 6.13       Purchaser.

(a)             Each Holder hereby consents, for so long as any Holder holds any
Registrable Securities, to (i) the appointment of the Purchaser as the
attorney-in-fact for and on behalf of such Holder and (ii) the taking by the
Purchaser of any and all actions and the making of any decisions required or
permitted by, or with respect to, this Agreement and the transactions
contemplated hereby, including, without limitation, (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Purchaser for the accomplishment of the foregoing and all of the
other terms, conditions and limitations of this Agreement and the transactions
contemplated hereby. Any reference to any action by the Purchaser in this
Agreement shall require an instrument in writing signed by the Purchaser.

(b)            Each Holder shall be bound by the actions taken by the Purchaser
exercising the rights granted to it by this Agreement or the other documents
contemplated by this Agreement, and the Company shall be entitled to rely on any
such action or decision of the Purchaser.

 

[Signature pages follow]

20 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

  COMPANY:   Plymouth Industrial REIT, Inc.   By: /s/ Pendleton P. White, Jr.  
  Name: Pendleton P. White, Jr.     Title: President

 

 

 

 



[Signature Page to Investor Rights Agreement]



 

 

 

 

 

Purchaser:

MIRELF VI Pilgrim, LLC

  By: /s/ Ronald M. Dickerman     Name: Ronald M. Dickerman     Title: President

 

 

 

 



[Signature Page to Investor Rights Agreement]



 

 

 

EXHIBIT A

DEFINED TERMS

 

1. The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Affiliates” shall have the meaning given to such term in the Series B Articles
Supplementary.

“Series B Articles Supplementary” means the Articles Supplementary classifying
the Series B Preferred Stock.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means any Investor holding Registrable Securities.

“Person” means an individual, corporation, association, partnership, group (as
such term is used in Section 13(d)(3) of the Exchange Act), trust, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I, including all registration, qualification, listing and
filing fees, printing expenses, escrow fees, and fees and disbursements of
counsel for the Company, blue sky fees and expenses and (b) reasonable,
documented out-of-pocket fees and expenses of one outside legal counsel to the
Purchaser and all Holders retained in connection with registrations contemplated
hereby;

A-1 

 

provided, however, that Registration Expenses shall not be deemed to include any
Selling Expenses.

“Registrable Securities” means, as of any date of determination, any shares of
Common Stock hereafter acquired by any Investor pursuant to the conversion of
the Series B Preferred Stock, and any other securities issued or issuable with
respect to any such shares of Common Stock or Series B Preferred Stock by way of
share split, share dividend, distribution, recapitalization, merger, exchange,
replacement or similar event or otherwise. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities when (i) such securities are sold or otherwise transferred pursuant
to an effective registration statement under the Securities Act, (ii) such
securities shall have ceased to be outstanding, (iii) such securities have been
transferred in a transaction in which the Holder’s rights under this Agreement
are not assigned to the transferee of the securities or (iv) such securities are
sold in a broker’s transaction under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met.

“REIT” means a real estate investment trust pursuant to Sections 856 through 860
of the Code.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.04(b) of the Investment Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses expressly included in Registration Expenses).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

A-2 

 

 

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term Section Actions Section 6.6(b) Affiliated Nominee Section 5.2(b) Agreement
Preamble Board Section 5.1 Closing Section 5.2(a) Company Preamble Company
Indemnified Parties Section 3.1 Effectiveness Period Section 1.2 Holder
Indemnified Parties Section 3.2 Indemnified Party Section 3.3 Indemnifying Party
Section 3.3 Independent Nominee Section 5.2(b) Interruption Period Section
2.1(o) Investment Agreement Recitals Investor Preamble Investors Preamble Losses
Section 3.1 Offering Persons Section 2.1(m) Piggyback Notice Section 1.8(a)
Piggyback Registration Statement Section 1.8(a) Piggyback Request Section 1.8(a)
Purchaser Preamble Purchaser Nominee Section 5.2(b) Resale Shelf Registration
Statement Section 1.1 Shelf Offering Section 1.7 Subsequent Holder Notice
Section 1.5 Subsequent Shelf Registration Statement Section 1.3 Take-Down Notice
Section 1.7 Underwritten Block Trade Section 1.6(d) Underwritten Offering
Section 1.6(a) Underwritten Offering Notice Section 1.6(a)

 

 

A-3 



 